262 F.3d 972 (9th Cir. 2001)
ROBERT C. KONOP, PLAINTIFF-APPELLANT,v.HAWAIIAN AIRLINES, INC., DEFENDANT-APPELLEE.
No. 99-55106
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted June 8, 2000
August 28, 2001

Appeal from the United States District Court for the Central District of California D.C. No. CV-96-04898-SJL (JGx) J. Spencer Letts, District Judge, Presiding
Counsel Robert C. Konop, Pro se, Playa del Rey, California, plaintiff-appellant. Marianne Shipp, Gibson, Dunn & Crutcher, Irvine, California, for the defendant-appellee.
Before: Robert Boochever, Stephen Reinhardt, and Richard A. Paez, Circuit Judges.

OPINION
Pasadena, California
Opinion by Judge Boochever

1
The opinion filed on January 8, 2001, published at Konop v. Hawaiian Airlines, Inc., 236 F.3d 1035 (9th Cir. 2001), is withdrawn. As such, the petition for rehearing en banc filed by Hawaiian Airlines is moot. A subsequent opinion will be filed at a later date. Judge Reinhardt dissents from the withdrawal of the opinion.